Van Brunt, P. J.
Although we are of the opinion that the court below have somewhat enlarged upon the decision of the general term in respect to the same complaint upon the appeal of Willett, (11 N. Y. Supp. 621,) yet we do not think that the appellants have in any respect been injured by such action of the court. They can as easily comply with the order of the special term as they could with the order of the general term. We think, under these circumstances, that the appeal taken was entirely unnecessary for the protection of the rights of the plaintiffs, and that the order appealed from should be affirmed, with $10 costs and disbursements. All concur.